Title: To George Washington from Major General William Heath, 23 August 1776
From: Heath, William
To: Washington, George



Kingsbridge Augst 23rd 1776 half past One oClock P:M.
Dear General

I am so unhappy as not to receive your Letter Untill this moment, having been all this forenoon with the Engineers viewing the Ground & laying out the works, But upon Sight of your Letter I have ordered the Detachment Here to Parade and

march for Mount Washington as Soon as Possable, And the Detachment at that place which Consists of near Eight Hundred to march forward agreable to your Excellency’s Direction.
I hope Soon to hear Good News from Long Island, I have never been afraid of the force of the Enemy, I am more So of their Arts, They must be well watched, They like the Frenchman look one way and Row the other, However I trust that they will not find Americans deficient either in fortitude or Policy—A floating Bridge or number of Boats Seems to be highly necessary for a Communication on Harlem River I submit to your Excellency’s Consideration whether Some of the Fire rafts (as they are Called) might not be Employd to advantage for this Purpose. I have the Honor to be with great respect your Excellencys Hbl. Servt

W. Heath

